Name: Commission Regulation (EEC) No 3596/88 of 18 November 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 88 Official Journal of the European Communities No L 313/ 11 COMMISSION REGULATION (EEC) No 3596/88 of 18 November 1988 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and fc&gt;o4-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to UNHCR 500 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex, Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. - Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988 , p. 7 . h) OJ No L 136, 26. 5 . 1987, p . 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 313/ 12 Official Journal of the European Communities 19 . 11 . 88 ANNEX LOT A 1 . Operation No (') : 1104/88  Commission Decision of 22. 8 . 1988 2. Programme : 1988 . 3 . Recipient : UNHCR Case Postale 2500, CH-1211 , Geneve 2 Depot. Tel . 39 81 11 , Telex 27492 UNHCR CH 4. Representative of the recipient ^): The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road Higher 18, Kebele 26, House No 519, 001 Addis Abada, Ethiopia 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 500 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kg see OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I .l .B.4.3) Supplementary markings on the packaging : v n 'ACTION No 1104/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME IN ETHIOPIA / FOR -frfcfeE DISTRIBUTION' see OJ No C 216, 14. 8 . 1987, p. 6 (under 1.1 .B.5) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : from the 15 to the 31 . 12. 1988 18 . Deadline for the supply : 15. 2. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5. 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of ' tenders : 12. 12. 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : from 22. 12 . 1988 to 7 . 1 . 1989 (c) deadline for the supply : 22. 2. 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 130, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ^: refund applicable on 11 . 11 . 1988 fixed by Regulation (EEC) No 3506/88 OJ No L 306, 11 . 11 . 1988, p. 46) Official Journal , of the European Communities No L 313/ 1319 . 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 , 235 01 30 236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex.